DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because 1) typo “3X” in Figs.2A-C item 282, Fig.5 item 582, and Fig.7 block “frequency doubler(3X)” with omitted item number because the input is 15 GHz and output is 120 GHz, which is not 3 times of input frequency; 2) the input of item 590 in Fig.5 is not 112-126 GHz only because there is another input with 22-26 GHz from item 589.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim 5 objected to because of typo: “the fifth signal at the high-band frequency” in line 3. It appears that it should be “the fifth signal at the low-band frequency” based on claim 1. Appropriate correction is required.

Claim 6 objected to because of typo: “produce seventh” in line 7. It appears “a” is missed.  Appropriate correction is required.

Claim 18 objected to because of typo: 1) “, to convert” in line 17. It appears that it should be “, or to convert” based on specification paragraph [0081] and Fig.5, which use a switch (item 583) to select one of medium-band frequency and high-band frequency at a time. 2) “, to downconvert” in line 21. It appears that it should be “, or to downconvert” based on specification paragraph [0081] and Fig.5, which use a switch (item 583) to select one of medium-band frequency and high-band frequency at a time. Appropriate correction is required.

Claim 21 objected to because of typo: 1) “the seventh signal at the medium-band frequency” in line 3. It appears that it should be “the seventh signal at the low-band frequency” based on claim 18. 2) “the eighth signal at the high-band frequency” in lines 3-4. It appears that it should be “the eighth signal at the low-band frequency” based on claim 18. 3) “, and ” in line 3. It appears that it should be “, or” because one of the seventh signal and eighth signal is the input. The input for downconverting medium- 

Claim 22 objected to because of typo: “claim 20” in line 1. It appears that it should be “claim 21”.  Appropriate correction is required.

Claim 25 objected to because of typo: “the fifth signal at the high-band frequency” in line 3. It appears that it should be “the fifth signal at the low-band frequency” based on claim 23.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), see claim 16 in line 11, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-32 would be allowable over the prior art of record, if the objections above are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Tasic et al. (U.S. Patent No. 2014/0134959, hereafter Tasic), Valentine (U.S. Patent No. 2017/0285135, hereafter Valentine), and Suzuki (U.S. Patent No. 2003/0171101, hereafter Suzuki). 
In claim 1, Tasic teaches that an integrated circuit device comprising: 
transmit components and receive components (Fig.7 items 790, 730; [0056] lines 1-2);  
5at least one low-band transmit interface connected to a first transmit component to output a first signal at a low-band frequency (Fig.7 item 790a; [0053] line 6); 

at least one low-band receive interface connected to a first receive 10component to receive a third signal at the low-band frequency (Fig.7 item 730a; [0053] lines 5-6); 
at least one high-band receive interface connected to a second receive component to receive a fourth signal at the high-band frequency (Fig.7 item 730c; [0053] lines 5-7); and
However, Tasic fails to teach
mixers connected to upconvert the first signal at the low-band frequency to the second signal at the high-band frequency for transmission from the high-band 15transmit interface and to downconvert the fourth signal at the high-band frequency received at the high-band receive interface to a fifth signal at the low-band frequency, wherein the upconversion and the downconversion are implemented using a conversion signal at a conversion frequency.
Both Valentine and Suzuki also fail to teach the mixers above.

Claims 2-15 would be allowable by virtue of its dependency on claim 1. 


In claim 16, Tasic teaches that an integrated circuit device comprising: 
transmit components and receive components (Fig.7 items 790, 730; [0056] lines 1-2); 
at least one low-band transmit interface connected to a first transmit component to output a first signal at a low-band frequency (Fig.7 item 790a; [0053] line 6);  
20at least one high-band transmit interface connected to a second transmit component to output a second signal at a high-band frequency (Fig.7 item 790c; [0053] lines 6-7); 

at least one high-band receive interface connected to a second receive 25component to receive a fourth signal at the high-band frequency (Fig.7 item 730c; [0053] lines 5-7); and 
However, Tasic fails to teach
means for upconverting the first signal at the low-band frequency to the second signal at the high-band frequency for transmission from the high-band transmit interface and downconverting the fourth signal at the high-band frequency received at the high-band receive interface to a fifth signal at the low- 30band frequency, wherein the upconversion and the downconversion are implemented using a conversion signal at a conversion frequency.
Both Valentine and Suzuki also fail to teach the means above.


In claim 17, Tasic teaches that an integrated circuit device comprising:  36Attorney Docket No.: MOVA-1004US1 
transmit components and receive components (Fig.7 items 790, 730; [0056] lines 1-2); 
at least one low-band transmit interface connected to a first transmit component to output a first signal at a low-band frequency (Fig.7 item 790a; [0053] line 6); 
at least one high-band transmit interface connected to a second transmit 5component to output a second signal at a high-band frequency (Fig.7 item 790c; [0053] lines 6-7); 
at least one low-band receive interface connected to a first receive component to receive a third signal at the low-band frequency (Fig.7 item 730a; [0053] lines 5-6); 
at least one high-band receive interface connected to a second receive component to receive a fourth signal at the high-band frequency (Fig.7 item 730c; [0053] lines 5-7);
However, Tasic fails to teach  

a receive mixer connected to downconvert the fourth signal at the high- band frequency received at the high-band receive interface to a fifth signal at the 15low-band frequency; wherein the transmit mixer and the receive mixer are connected to receive a conversion signal at a conversion frequency.
Both Valentine and Suzuki also fail to teach the transmit mixer and the receive mixer above.


In claim 18, Tasic teaches that an integrated circuit device comprising:  
20transmit components and receive components (Fig.7 items 790, 730; [0056] lines 1-2); 
at least one low-band transmit interface connected to a first transmit component to output a first signal at a low-band frequency (Fig.7 item 790a; [0053] line 6); 
at least one medium-band transmit interface connected to a second transmit component to output a second signal at a medium-band frequency (Fig.7 item 790b; [0053] lines 6-7);  
25at least one high-band transmit interface connected to a third transmit component to output a third signal at a high-band frequency (Fig.7 item 790c; [0053] lines 6-7); 
at least one low-band receive interface connected to a first receive component to receive a fourth signal at the low-band frequency (Fig.7 item 730a; [0053] lines 5-6); 
at least one medium-band receive interface connected to a second receive 30component to receive a fifth signal at the medium-band frequency (Fig.7 item 730b; [0053] lines 5-7); 
at least one high-band receive interface connected to a third receive component to receive a sixth signal at the high-band frequency (Fig.7 item 730c; [0053] lines 5-7); and  37Attorney Docket No.: MOVA-1004US1 
However, Tasic fails to teach

Both Valentine and Suzuki also fail to teach the mixers above.

Claims 19-22 would be allowable by virtue of its dependency on claim 18. 


In claim 23, Tasic teaches that a radio frequency system comprising: 
a radio frequency (RF) integrated circuit (IC) device including: 
transmit components and receive components (Fig.7 items 790, 730; [0056] lines 1-2);  
5at least one low-band transmit interface connected to a first transmit component to output a first signal at a low-band frequency (Fig.7 item 790a; [0053] line 6); 
at least one high-band transmit interface connected to a second transmit component to output a second signal at a high-band frequency (Fig.7 item 790c; [0053] lines 6-7); 

at least one high-band receive interface connected to a second receive component to receive a fourth signal at the high-band frequency (Fig.7 item 730c; [0053] lines 5-7); 
20a low-band transmit antenna connected to the at least one low-band transmit interface and tuned to the low-band frequency (Fig.3 items 310, 312; [0030] lines 13-14); 
a high-band transmit antenna connected to the at least one high-band transmit interface and tuned to the high-band frequency (Fig.3 items 310, 312; [0030] lines 13-14); 
a low-band receive antenna connected to the at least one low-band receive 25interface and tuned to the low-band frequency (Fig.3 items 310, 312; [0030] lines 13-14); 
a high-band receive antenna connected to the at least one high-band receive interface and tuned to the high-band frequency (Fig.3 items 310, 312; [0030] lines 13-14).
However, Tasic fails to teach
mixers connected to upconvert the first signal at the low-band frequency to the second signal at the high-band frequency for transmission 15from the high-band transmit interface and to downconvert the fourth signal at the high-band frequency received at the high-band receive interface to a fifth signal at the low-band frequency, wherein the upconversion and the downconversion are implemented using a conversion signal at a conversion frequency;  
Both Valentine and Suzuki also fail to teach the mixers above.

Claims 24-32 would be allowable by virtue of its dependency on claim 23. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648